       Case 5:20-cv-00203-DCB-MTP Document 1 Filed 10/30/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  WESTERN DIVISION

THERESA BELTON                                                                           PLAINTIFF

VS.                                                                    5:20-cv-203-DCB-MTP
                                                     CIVIL ACTION NO. ___________________

WAL-MART STORES, INC., and
WAL-MART STORES EAST, LP
WAL-MART STORE #816                                                                  DEFENDANTS

                                     NOTICE OF REMOVAL

        COME NOW Wal-Mart Stores, Inc.1 and the proper Walmart entity, Wal-Mart Stores East,

LP (“Walmart”), by and through counsel and without waiving any objections to venue or other

defenses; including, but not limited to, those available under Rules 8(c) and 12(b) of the Federal

Rules of Civil Procedure; and file this Notice of Removal of this case from the Circuit Court of

Lincoln County, Mississippi, to the United States District Court for the Southern District of

Mississippi, Western Division, and, in support hereof, would show unto this Court the following:

        I.       COMPLAINT

        1.       This is a premises case arising from an alleged incident that happened on May 1,

2018, at the Walmart store in Brookhaven, Lincoln County, Mississippi.                Theresa Belton

(“Plaintiff”) claims she slipped and fell, thus sustaining injuries to, inter alia, her back, head, leg,

and shoulder. On June 20, 2020, Plaintiff filed her Complaint in this matter (hereto attached as

Exhibit A) in the Circuit Court of Lincoln County, Mississippi, this being Civil Action No. CI 2020-

0330-LS.

        2.       In her Complaint, Plaintiff purports to seek “the total sum of $74,500.00” in damages


        1
            Wal-Mart Stores, Inc. became known as Walmart Inc. as of February 1, 2018.

                                             Page 1 of 7
       Case 5:20-cv-00203-DCB-MTP Document 1 Filed 10/30/20 Page 2 of 7




for physical pain, mental anguish, medical treatment, and medical expenses. Id. at 3.

       3.      However, Plaintiff has now, by way of her responses to Walmart’s requests for

admission, established that the amount in controversy exceeds $75,000, exclusive of interest and

costs. See Ex. B, Plaintiff’s Responses to Requests for Admission. Additionally, on October 27,

2020, Plaintiff submitted a demand in excess of $75,000. Therefore, as discussed in more detail

below, because (a) complete diversity of citizenship exists, and (b) the amount in controversy

exceeds $75,000, this Court has jurisdiction over this case.

       II.     PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET

               A.      This Case is Removable under 28 U.S.C. §§ 1441(a) and 1332(a)

       4.      28 U.S.C. § 1441(a) provides, in pertinent part:

       Except as otherwise expressly provided by Act of Congress, any civil action brought
       in a state court of which the district courts of the United States have original
       jurisdiction, may be removed by the defendant or the defendants, to the District
       Court of the United States for the district or division embracing the place where such
       action is pending.

       5.      The United States District Court for the Southern District of Mississippi, Western

Division is the district and division embracing the location of the state court where this suit is

currently pending.

       6.      Additionally, 28 U.S.C. § 1332(a), as amended, provides in relevant part:

       The district court shall have original jurisdiction of all civil actions where the matter
       in controversy exceeds the sum or value of $75,000.00, exclusive of interest and cost,
       and is between . . . citizens of different States.

       7.      As briefly mentioned above and discussed below, complete diversity of citizenship

exists in this matter, and Plaintiff has established that the amount in controversy exceeds the sum

or value or $75,000, exclusive of interest and costs. Therefore, this Court has original diversity


                                             Page 2 of 7
       Case 5:20-cv-00203-DCB-MTP Document 1 Filed 10/30/20 Page 3 of 7




jurisdiction over this case.

                B.      This Removal is Timely under 28 U.S.C. § 1446(b)

        8.      Under 28 U.S.C. § 1446(b) (emphasis added), a notice of removal “may be filed

within thirty days after receipt by the defendant, through service or otherwise, of a copy of an

amended pleading, motion, order or other paper from which it may first be ascertained that the case

is one which is or has become removable.”

        9.      Walmart was served with Plaintiff’s responses to its requests for admission on

October 1, 2020. Said responses constitute the “other paper” from which Walmart first ascertained

that the amount in controversy has been met and that this case is removable based upon diversity

jurisdiction. See Reed v. Flores, No. CIV.A. 1:09CV84SA-JA, 2009 WL 3766693, at *2 (N.D.

Miss. Nov, 2009) (finding that removal was timely where the plaintiff's responses to the defendant's

requests for admissions constituted the “‘other paper’ from which [the defendants] could first

ascertain that [the p]laintiff sought over $75,000 in damages”).

        10.     Since Walmart is removing this case within thirty days of October 1, 2020, this

removal is timely.

                C.      Required Documents are Attached and Notice to the Clerk Has Been Given

        11.     Pursuant to 28 U.S.C. § 1446(a), copies of process, pleadings, and orders served on

Walmart are attached hereto as Exhibit C. Pursuant to Rule 5(b) of the Local Uniform Civil Rules,

a true and correct copy of the entire state court file will be timely filed within fourteen (14) days of

the date of removal.

        12.     Additionally, in accordance with 28 U.S.C. §1446(d), Walmart will file a copy of this

Notice with the Clerk of the Circuit Court of Lincoln County, Mississippi, contemporaneous with


                                             Page 3 of 7
       Case 5:20-cv-00203-DCB-MTP Document 1 Filed 10/30/20 Page 4 of 7




the filing of the same with this Court.

       III.    DIVERSITY JURISDICTION

       13.     As stated, this Court has original diversity jurisdiction over this case pursuant to

§1332(a) because Plaintiff and Walmart are citizens of different states, and Plaintiff’s responses to

Walmart’s requests for admission and demand establish that the amount in controversy exceeds

$75,000, exclusive of interest and costs.

               A.      Diversity of Citizenship Exists

       14.     Plaintiff is a resident citizen of Mississippi. See Ex. A, at 1.

       15.     Wal-Mart Stores East, LP is and was a Delaware limited partnership with its principal

place of business in Arkansas. WSE Management, LLC is the sole general partner of Wal-Mart

Stores East, LP, and WSE Investment, LLC is the sole limited partner of Wal-Mart Stores East, LP.

WSE Management, LLC and WSE Investment, LLC are and were Delaware limited-liability

companies, with their principal places of business in Arkansas. Wal-Mart Stores East, LLC is the

sole member of both WSE Management, LLC and WSE Investment, LLC. Wal-Mart Stores East,

LLC is and was an Arkansas limited-liability company, with its principal place of business in

Arkansas. Walmart Inc. (f/k/a Wal-Mart Stores, Inc.) is the sole member of Wal-Mart Stores East,

LLC. Walmart Inc. is and was a Delaware corporation, with its principal place of business in

Arkansas.

       16.     Consequently, complete diversity of citizenship exists.

               B.       Amount in Controversy Has Been Met

       17.     Plaintiff’s responses to requests for admission (Exhibit B) establish that the amount

in controversy exceeds $75,000, exclusive of interest and costs:


                                            Page 4 of 7
       Case 5:20-cv-00203-DCB-MTP Document 1 Filed 10/30/20 Page 5 of 7




       [1.    Admit the value of your claims for damages do not exceed the amount of
       $75,000.00.]

       [RESPONSE:] Defendant’s2 deny the allegations contained in paragraph 1.

       2.    Admit that you would not accept any sum greater than $75,000.00 for any
       damages even if awarded by a jury.

       [RESPONSE:] Defendant’s deny the allegations contained in paragraph 2.

       3.     Admit that you will never seek to amend the Complaint to seek an amount
       above $75,000.00.

       [RESPONSE:] Defendant’s deny the allegations contained in paragraph 3.

       4.      Admit that you will never seek a verdict from any jury hearing this action
       greater than $75,000.00.

       [RESPONSE:] Defendant’s deny the allegations contained in paragraph 4.

       5.      Admit that you will not seek a verdict in excess of $75,000.00 exclusive of
       interest and cost at the trial of this matter.

       [RESPONSE:] Defendant’s deny the allegations contained in paragraph 5.

Ex. B, at 1; Ex. D, Walmart’s Requests for Admission to Plaintiff.

       18.       As seen above, in her responses, Plaintiff refused to admit that she would not accept

a sum greater than $75,000 for any damages; that she would not seek to amend her Complaint to

seek a sum greater than $75,000 for any damages; or that she would not seek a jury verdict in a sum

greater than $75,000. Therefore, the amount-in-controversy component of diversity jurisdiction has

been met in this case, and removal is proper. Reed, CIV.A. 1:09CV84SA-JA, 2009 WL 3766693,

at *1-2 (finding that removal was proper where the plaintiff had denied a request for admission that

asked her to “admit that [she would] not seek damages nor [would she] execute on any judgment



       2
           Plaintiff’s responses (see id.) incorrectly state, “Defendant’s deny” throughout.

                                             Page 5 of 7
       Case 5:20-cv-00203-DCB-MTP Document 1 Filed 10/30/20 Page 6 of 7




rendered in [her] favor against the defendants in excess of $75,000, exclusive of interest and costs”);

Holmes v. Citifinancial Mortgage Co., 436 F. Supp. 2d 829, 831-32 (N.D. Miss. 2006) (holding that

where Plaintiff claimed $74,500 for all damages alleged in his Complaint but did not submit an

affidavit and binding stipulation agreement to that effect and objected and/or refused to answer

requests for admissions that stated to a legal certainty that he would not seek or accept damages in

excess of $75,000, the defendant had met its burden of proving the amount in controversy by a

preponderance of the evidence); Fields v. Household Bank (SB), N.A., 280 F. Supp. 2d 530, 531-32

(N.D. Miss. 2003) (finding that a defendant proves by a preponderance of the evidence that the

amount in controversy is greater than the jurisdictional amount where the defendant requests that

the plaintiff admit, through a request for admission, that she will not seek more than the

jurisdictional limit, and the plaintiff denies the request); Fields v. Beneficial Nat’l Bank USA, No.

1:00CV64-S-A, 2000 WL 33907905, at *1 (N.D. Miss. June 7, 2000) (finding that the amount-in-

controversy component of diversity jurisdiction had been met where the plaintiff had failed to agree

not to seek damages in excess of $75,000).

       19.     Further, as stated, on October 27, 2020, Plaintiff sent a demand in excess of $75,000.

As such, this Court has jurisdiction over this matter.

       20.     Walmart reserves its right to amend or supplement this Notice of Removal.

       21.     Walmart also reserves all affirmative defenses, including, but not limited to, Rule 8(c)

and 12(b) defenses.

       WHEREFORE, PREMISES CONSIDERED, Walmart respectfully requests that this

Court proceed with the handling of this case as if it had been originally filed herein and that further

proceedings in the Circuit Court of Lincoln County, Mississippi, be hereby stayed.


                                             Page 6 of 7
       Case 5:20-cv-00203-DCB-MTP Document 1 Filed 10/30/20 Page 7 of 7




       Respectfully submitted this the 30th day of October, 2020.



                                               WAL-MART STORES, INC. and
                                               WAL-MART STORES EAST, LP
                                               WAL-MART STORE #816



                                               By:
                                                     Thomas M. Louis (MSB No. 8484)
                                                     Dorissa S. Smith (MSB No. 104541)
OF COUNSEL:

WELLS MARBLE & HURST, PLLC
POST OFFICE BOX 131
JACKSON, MISSISSIPPI 39205-0131
TELEPHONE: (601) 605-6900
FACSIMILE: (601) 605-6901
tlouis@wellsmarble.com
dsmith@wellsmarble.com




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this document was filed using the Court’s ECF system, which
should have automatically emailed a copy to:

       Jeffery Harness
       P.O. Box 758
       Fayette, MS 39069

       This the 30th day of October, 2020.


                                                       Dorissa S. Smith




                                             Page 7 of 7
